DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending in the application and are currently under prosecution.

Information Disclosure Statement
2.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely May 30, 2019.

Specification
4.	The specification is objected to for the following reason:
	The pages of the specification are not numbered as required under 37 C.F.R. § 1.52.1

5.	The specification is objected to for the following reason:
At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/103,758.  The prior filed application has since issued as U.S. Patent No. 10,344,090; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.


An example of such an improperly demarcated trademark appearing in the specification is BiaCore™; see, e.g., the first paragraph of Example 5 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-20 are indefinite for the following reasons:
(a)	The claims use the designation “PD1” as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “PD1” may also be known by a number of other aliases that include: “CD279”, “SLEB2”, “hPD-1”, “hPD-l”, and “hSLE”.  In addition, it is aptly noted that the same term 2 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).3  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “PD1” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met.
In this particular case, the claimed invention is drawn to an antibody that must function to bind to “PD1”; because the claims are drawn to any of a plurality of structurally disparate antibodies it is necessary to determine which antibodies having the recited structural features are antibodies that function as necessary to bind to “PD1” but this is only possible when it is known to which polypeptide the claims refer using the designation “PD1”.  It may be a human polypeptide or it may not be.  It may be a cynomologus (macaque) polypeptide or it may not be.  Notably, as explained in more detail below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but it is also important that the claims be amended to clearly and particularly point to the subject matter that is regarded as the invention so that it can be determined whether the claimed 4 there appears to be no evidence indicating that the disclosed antibody is capable of binding to the “PD1” polypeptide of any other species of animal (e.g., that of a dog or a cat).5    
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.  
	(b)	Claim 2 recites the limitation, “the variant having a G44R amino acid mutation in the heavy chain framework region”, but claim 1 refers to a plurality of variants of an antibody or antigen binding fragment thereof comprising a heavy chain variable region that is a variant of a heavy chain variable region of an antibody heavy chain having the amino acid sequence of SEQ ID NO: 11 having 1-10 amino acid mutations in the framework region thereof.  It is therefore not clear to which variant claim 2 is directed (because there is more than one).  Furthermore, inasmuch as the variants to which the preceding claim refers are “heavy chain variable regions”, it seems somewhat nonsensical that claim 2 recites, “wherein the heavy chain variable region comprises the variant […] [italics added for emphasis]” (because the variant is a heavy chain variable region, the heavy chain variable region should not be said to “comprise” a variant – rather be a variant).
	It is suggested that this issue may best be remedied by amending claim 2 to recite, for example, “wherein said antibody or antigen binding domain thereof comprises a heavy chain variable region that is a variant of a heavy chain variable region of an antibody heavy chain having the amino acid sequence of SEQ ID NO: 11 having a G44R mutation”.
	(c)	 Claim 4 recites the limitation, “the variant having a A43S amino acid mutation in the light chain framework region”, but claim 3 refers to a plurality of variants of an antibody or antigen binding fragment thereof comprising a light chain variable region that is a variant of a light chain variable region having the amino acid sequence of SEQ ID NO: 12 having 1-10 amino acid mutations in the framework region thereof.  It is therefore not clear to which variant claim 4 is directed (because there is more than one).   
	It is suggested that this issue may best be remedied by amending claim 4 to recite, for example, “wherein said antibody or antigen binding domain thereof comprises a light chain variable region that is a variant of a light chain variable region having the amino acid sequence of SEQ ID NO: 12 having a A43S mutation”.
	(d)	Claim 9 recites the limitation, “the variant having a G44R amino acid mutation in the heavy chain framework region”, but claim 8 refers to a plurality of variants of an antibody or antigen binding fragment thereof comprising a heavy chain variable region that is a variant of a heavy chain variable region of an antibody heavy chain having the amino acid sequence of SEQ ID NO: 11 having 1-10 amino acid mutations in the framework region thereof.  It is therefore not clear to which variant claim 9 is directed (because there is more than one).   
	It is suggested that this issue may best be remedied by amending claim 9 to recite, for example, “wherein said antibody or antigen binding domain thereof comprises a heavy chain variable region that is a variant of a heavy chain variable region of an antibody heavy chain having the amino acid sequence of SEQ ID NO: 11 having a G44R mutation”.
	(e)	 Claim 11 recites the limitation, “the variant having a A43S amino acid mutation in the light chain framework region”, but claim 10 refers to a plurality of variants of an antibody or antigen binding fragment thereof comprising a light chain variable region that is a variant of a light chain variable region having the amino acid sequence of SEQ ID NO: 12 having 1-10 amino acid mutations in the framework region thereof.  It is 
	It is suggested that this issue may best be remedied by amending claim 11 to recite, for example, “wherein said antibody or antigen binding domain thereof comprises a light chain variable region that is a variant of a light chain variable region having the amino acid sequence of SEQ ID NO: 12 having a A43S mutation”.
	(f)	Claim 18 is drawn to a method of treating a disease or disorder in a human subject “in need thereof” comprising administering to the subject “a therapeutically effective amount” of an antibody or antigen binding fragment thereof.
The phrase “in need thereof” is not defined by the claim; nor is it expressly defined by the specification; and it is unclear of what the subject is required to be in need.  Must the subject actually have the disease or disorder or might the subject “in need thereof” be merely at risk of developing the disease or disorder?  
Notably, the invention is a method for “treating” a disease or disorder, where the specification defines the term “treat” to mean, “to administer a therapeutic agent, such as a composition comprising any of the binding compounds of the present invention, internally or externally to a patient having one or more disease symptoms for which the agent has known therapeutic activity” (page 13 of the specification), but this definition appears to be at odds with other disclosures that indicate that the invention is intended for use in treating and preventing the disease or disorder (see, e.g., page 7 of the specification).  Disease symptoms cannot be alleviated before the onset of the disease and accordingly it is unclear how if the invention is intended for use in preventing a disease or disorder it is possible to “treat” a subject having one or more disease symptoms for which the agent has known therapeutic activity.  Again if the disease or disorder has not yet developed in the subject, the subject should exhibit symptoms and those symptoms, which are not exhibited, cannot be “treated” or alleviated.  
So then what is it that is regarded the invention in this case?  Is it a method for preventing a disease or disorder in a human subject at risk of developing the disease or disorder or is it a method of treating the disease or disorder in a human subject suffering from the disease or disorder?  Is the invention regarded as being suitably used to both prevent and treat a disease in human subjects either having the disease or disorder or at risk for developing the disease or disorder?  
6 of the antibody or antigen binding fragment thereof that is to be administered to the subject “in need thereof” and how might one ever determine the amount that is “therapeutically effective”, particularly if the objective is to prevent the development of the disease or disorder (e.g., cancer) in a human subject before any symptoms of the disease or disorder will be evident?  What is a “therapeutically effective amount” of the antibody or antigen binding fragment thereof when administered to a human subject in order to prevent the onset of a disease or disorder before the symptoms thereof can be exhibited?  Here, at best, it would seem that the specification only makes it clear how it might be determined what amount of the antibody or antigen binding fragment thereof is to be administered to treat a disease or disorder that is known to afflict a subject who is already exhibiting symptoms thereof.  
This is an important issue.  There is a vast difference between treating a subject to prevent, e.g., the development of a tumor and treating a subject having a tumor to reduce the size of the tumor; similarly there is a vast difference between treating a subject having a tumor to reduce the size of the tumor and providing relief for the subject of pain associated with the presence of a tumor in the subject.  This is because one might practice the claimed invention to treat the subject having a tumor to alleviate pain without eliminating tumor cells in the subject or one might increase an immune response in the subject without improving the quality of life of the subject.  
Here it is submitted that the artisan would not be reasonably apprised of the metes and bounds of the subject matter that is regarded as the invention because it is not evident what therapeutic effect must be achieved in practicing the claimed invention or how it must be ascertained what amount of the antibody or antigen binding fragment thereof must be administered to the subject so as to cause the sought-after or desired effect.  
Notably claims that recite “effective amount” without stating the function that is to be achieved are indefinite.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  Here, while it is clear that the claims are drawn to therapeutic methods, it is unclear what therapeutic effects must be achieved by the practice of the clamed 7, but moreover it is recognized that the various endpoints and extents that define effective treatment are of a more conditional or qualitative nature.  So, while the effective amount of the antibody or antigen binding fragment thereof is understood to be “therapeutic”, it is submitted that the expected or desired effect that is to be achieved in the practice of the claimed invention, unless more particularly defined, is highly subjective and would tend to vary substantially.  
So, for these reasons, it is submitted that one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the invention by the claims such that it would be apparent what subject matter infringes and what subject matter does not.8
(g)	With further regard to claim 18, as noted above, the invention is a method that is intended for use in treating a disease or disorder, which is identified as being “PD1-mediated”, but it is not clear how any given disease or disorder that is to be treated or prevented using the invention is mediated by PD1. What does it mean that a disease or disorder is mediated by PD1?  Is the disease or disorder caused by the expression of this polypeptide?  It is caused by an activity of this polypeptide?  How does one know or ascertain whether any given disease or disorder is “PD1-mediated?  Other than cancer it does not appear that the specification describes a disease or disorder that is “PD1-mediated” and treated or prevented using the claimed invention, but the claims are not limited to a method that treats or prevents cancer.  In fact it is only according to claim 19 that the disease or disorder is cancer and only according to claim 20 that the disease or disorder is a particular type of cancer (e.g., breast cancer).  It follows then that the disease or disorder to which claim 18 is directed need not be cancer, but if not cancer then which?  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so 
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  Moreover, the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its 
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to an antibody or antigen binding fragment thereof that binds to a polypeptide designated “PD1” and a method of treating a “PD1-mediated” disease or disorder by administering to a human subject “in need thereof” “a therapeutically effective amount” of said antibody or antigen binding fragment thereof.  
To begin it is not clear which diseases and disorders are those that are to be regarded as “PD1-mediated” because it is not clear what it means for a disease or disorder to be mediated by PD1.  Apparently the disease or disorder might be a type of cancer, but it need not be.  Here it would seem that the claims merely bid one skilled in the art to find a disease or disorder that is treated or prevented by administering to a human subject an antibody or antigen binding fragment thereof according to claim 3 and so it would seem that the claims merely bid the skilled artisan to complete the inventive process.  Presumably cancer is not reasonably considered representative of the plurality 
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
At best, given the disclosure, it might only seem obvious to try treat a disease or disorder in a human subject by administering to the subject an amount of the claimed in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Turning to other issues, it would appear that even if the disease or disorder were limited to cancer or a particular type thereof (e.g., breast cancer), the claimed invention is not only intended for use in treating the disease that afflicts a given human subject by alleviating some symptom thereof but is also intended for use in preventing the onset or development of the disease in the subject10; and yet the specification does not appear to describe the use of the claimed invention to prevent cancer or any other disease or disorder in a human subject or any other subject for that matter.  Here is it submitted that the use of immune checkpoint inhibitors such as the claimed anti-PD1 antibody to prevent cancer is not generally investigated because of the likelihood of adverse events, but even so it would seem the prevention of cancer is an intractable proposition, if not now wholly impractical, given, for example, that it is a heterogeneous disease, having widely varying pathologies and etiologies, and that its causes are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development.  Even so, the specification, which does not describe with any of the necessary clarity and particularity a method for preventing tumor formation in a human subject, would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  
Here it is noted that although claims 18-20 are drawn to a method comprising administering to the human subject “a therapeutically effective amount” of the antibody or 11; not described is the “therapeutically effective amount” of the antibody or antigen binding fragment thereof that is administered in order to practice the claimed invention to prevent the onset or development of cancer or any other disease or disorder in a human subject before symptoms are exhibited.  In fact it is not even clear how one might ever proceed to determine the “therapeutically effective amount” of the antibody or antigen binding fragment thereof that is administered to prevent the onset or development of cancer or another disease or disorder. 
Regardless of how the claimed invention is practiced or which disease or disorder is to be treated or prevented, according to claim 1, the antibody or antigen binding fragment thereof that binds to “PD1” comprises a heavy chain variable region that is either identical to that of the disclosed antibody, which comprises the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11, or different therefrom.  If the heavy chain variable region of the claimed antibody or antigen binding fragment thereof is different from that of the disclosed antibody, which comprises the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11, it is “a variant” having an amino acid sequence containing (comprising) amino acid mutations in the heavy chain framework region (i.e., the amino acid sequence of the framework region of the heavy chain region of the claimed antibody differs from the framework region of the heavy chain variable region of SEQ ID NO: 11 by at least one to ten amino acids).  Here it is understood that the “variant” need not have or retain any of the structural features (e.g., the complementarity determining regions (CDRs)) of the heavy chain variable region of the antibody heavy chain of SEQ ID NO: 11; and it may comprise a heavy chain variable region comprising a framework that differs from the corresponding framework of the heavy chain variable region of the antibody heavy chain of SEQ ID NO: 11 by any number of alterations (i.e., a number of alterations not limited to 1 to 10).  This interpretation of the claims is reasonable because of the use of “open” language (e.g., “containing” is understood to have the same meaning as 12  Thus, it is apparent that the claims are drawn to any of a plurality of anti-PD1 antibodies or antigen binding fragments thereof that have substantially different structures.  These antibodies and their antigen binding fragments need not comprise a heavy chain variable region comprising CDRs having the amino acid sequences of the corresponding CDRs of the disclosed antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 11; and furthermore these antibodies need not comprise a heavy chain variable region comprising framework regions having the amino acid sequences of the corresponding framework regions of the disclosed antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 11.13  
It is only according to one embodiment of claim 1 that the antibody or antigen binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11.  Because the claims are drawn to “variants” comprising heavy chain variable regions comprising amino acid sequences that may be very different from the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11, it is evident that there is no correlation between any one particularly identifying structural feature that is shared by members of the claimed genus of antibodies and antigen binding fragments thereof and their common ability to bind to PD1.  For this reason the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the claimed antibodies and antigen binding fragments thereof apart from the particularly disclosed antibody, which comprises a heavy chain comprising SEQ ID NO: 11 and a light chain comprising SEQ ID NO: 12.  
Then, although the claimed antibody or antigen binding fragment thereof must bind to “PD1”, because the claims encompass a genus of antibodies and antigen binding fragments thereof having widely varying structures, the particularly disclosed antibody, which comprises a heavy chain comprising SEQ ID NO: 11 and a light chain comprising 
Although according to claim 1 the claimed antibody or antigen binding fragment thereof comprises a light chain variable region, it is comprised of a non-descript light chain variable region, which need not have any particular structure and which need not comprise the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12 or even resemble the light chain variable region of any of the disclosed antibodies.  It is only according to claim 3 that the claimed antibody or antigen binding fragment might comprise a light chain variable domain comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12; but claim 3 is also drawn to other embodiments in which the claimed antibody or antigen binding fragment thereof comprises a light chain variable region that is “a variant” of the light chain variable region of the antibody light chain of SEQ ID NO: 12.  According to the language of claim 3 the variant light chain variable regions of which the claimed antibodies or antigen binding fragments thereof might be comprised need not have any particular structure.  For example the variant light chain variable regions of which the claimed antibodies or antigen binding fragments thereof need not comprise CDRs comprising the amino acid sequences of the corresponding CDRs of the light chain variable region of the antibody light chain of SEQ ID NO: 12; and furthermore although the variant light chain variable region may have framework regions that differ from those of the light chain variable region of the antibody light chain of SEQ ID NO: 12 by 1-10 amino acid substitutions, due to the use of the “open” language, claim 3 is construed as being drawn to an antibody or antigen binding fragment comprising a light chain variable region comprising framework regions that differ from those of the light chain variable region of the antibody light chain of SEQ ID NO: 12 by any number of amino acid substitutions (again, “containing” is understood to have the same meaning as “comprising”).14  
Then, with regard to claims 2 and 4, although the heavy chain variable region or the light chain variable region must comprise a framework region having an amino acid sequence in which one of the amino acids has been replaced by another (i.e., G44R or 15    
Similarly although according to claim 5 the claimed antibody or antigen binding fragment thereof may be one comprising a light chain variable region comprising amino acids 1-107 of SEQ ID NO: 12 and a heavy chain variable region comprising amino acids 1-116 of SEQ ID NO: 11, in other embodiments, it need not be.  Instead the claimed antibody or antigen binding fragment thereof comprises a light chain variable region that is a “variant” of the light chain variable region comprising amino acids 1-107 of SEQ ID NO: 12 and a heavy chain variable region that is a “variant” of the heavy chain variable region comprising amino acids 1-116 of SEQ ID NO: 11.  Although the variants must have light chain variable regions and heavy chain variable regions having amino acids sequences having particular mutations (i.e., A43S and G44R, respectively) the amino acid sequences of the light chain variable regions and heavy chain variable regions are otherwise not defined.  This is because “having” is inclusive or open-ended and as explained above the preceding claims are broadly but reasonably construed as being drawn to any of a plurality of antibodies or antigen binding fragments thereof having widely varying structures that are not necessarily comprised of any particular CDRs or framework regions.16    
So, then, for the reasons explained above, the claims are drawn or directed to any of a plurality of antibodies having widely varying structures, but which necessarily bind to PD1, so as to be suitable for use in treating or preventing a disease or disorder in a human subject when administered to the subject.  Although the claimed antibody might comprise the variable domains of antibody H005-1 comprising part of the amino acid sequences of SEQ ID NOs: 11 and 1217, it need not comprise any portion thereof.  Therefore the 
Yet, apart from the heavy chain variable domain of the antibody heavy chain comprising SEQ ID NO: 11 and the light chain variable domain of the antibody light chain comprising SEQ ID NO: 12, which are described with clarity and particularity by the disclosure, it appears the specification fails to describe any other heavy and/or light chain variable domains of any other antibodies structurally and/or functionally unrelated to antibody H005-1, which can functionally substitute for the heavy and/or light chain variable domain of antibody H005-1 such that the resulting variant comprising variable regions derived from such disparate sources has or retains the ability of antibody H005-1 to specifically bind to PD-1.  Although one skilled in the art could screen libraries composed of a large plurality of light chain variable domains, for example, derived from many different sources (e.g., other antibodies) to possibly identify other such variable domains that might be functional equivalents of the variable domain of the light chain variable domains of antibody H005-1, it cannot be predicted whether such variable domains can actually be found; and besides, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  So, again, while one could test a plurality of heavy chain variable domains or light chain variable domains derived from many different sources (e.g., other antibodies) to possibly identify other such variable Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Thus, in this instance, given the fact that no functionally equivalent heavy chain variable domains and/or light chain variable domains are described with particularity, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies comprised of heavy chain variable regions and/or light chain variable regions having structures differing from those of antibody H005-1 would be left for subsequent inventors to complete; and as that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would reasonably convey to the skilled artisan that Applicant had possession of the clamed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  
To further explain, the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the claimed plurality of structurally different antibodies, which have or retain the ability to specifically bind to PD1, since, for example, there is no correlation between any one particularly identifying structural feature, which is shared by members of the claimed plurality of antibodies, and their common ability to bind to PD1.  This is in large part because the skilled artisan cannot predict the consequence of alterations in the structure of an antibody’s primary structure by amino acid sequence substitutions, insertions or deletions, particularly within the complementarity determining regions, upon the variant’s antigen binding specificity. 
In support of this conclusion it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced relatively early in the development of the art by Rudikoff et al. (supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon18.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA; see entire document (e.g., the abstract).  Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by the disclosure, for example, of Casset et al. (Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Holm et al. (Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having a heavy chain variable region comprising, for example, an amino acid sequence that is only partially identical to SEQ ID NO: 11 and/or a light chain variable domain comprising, for example, an amino acid sequence that is only partially identical to SEQ ID NO: 11 have the ability to specifically bind to PD1 and block binding of PD-1 to PD-L1 so as to be suitably and effectively used in practicing the claimed invention to achieve the claimed objective(s).19  
Here, as explained, the specification only describes with clarity and particularity four different antibodies: the parent antibody H005-1 and three variants thereof that are only very moderately altered (antibodies H005-2, H005-3, and H005-4).  Not adequately described with any of the requisite clarity and particularity necessary to convey Applicant’s possession thereof as of the filing date of this application is any of the other antibodies and antigen binding fragments thereof to which the instant claims are drawn or directed. 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Even if the claims were drawn to antibodies and antigen binding fragments comprised of heavy and light chain variable regions having amino acid sequences that differ from the heavy and light chain variable regions of the antibody heavy and light chains of SEQ ID NO: 11 and SEQ ID NO: 12 by only one or two or three or four amino acids, for the reasons provided above, it cannot be predicted whether such antibodies will have or retain the ability of the particularly disclosed antibody to bind to human or cynomologus PD-1 and/or whether or not such antibodies or the antigen binding fragments thereof (e.g., a Fab) will be suitably and effectively used to treat or prevent a disease or disorder (e.g., breast cancer) in a human subject.
Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In this instance the specification describes a single antibody comprising a heavy chain variable region comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 and a light chain variable region comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12, as well as chimeric or humanized variants or derivatives thereof comprising variable domains comprising the same complementarity determining regions.20  In addition the specification describes three variants of this particularly disclosed antibody comprising a heavy chain variable region comprising the amino acid 21  
However inasmuch as the claims are not limited to these particularly described antibodies and are instead directed to any of a genus of structurally disparate antibodies, which comprise a heavy chain variable region comprising framework regions that differ from those of the heavy chain of SEQ ID NO: 11 by any number of amino acid substitutions (e.g., 1, 2, 5, or 10) and a light chain variable region comprising framework regions that differ from those of the heavy chain of SEQ ID NO: 12 by any number of amino acid substitutions, but which nevertheless have or retain the ability to bind to PD1 and are still effectively used in practicing the claimed invention to achieve the claimed objective, neither the antibody comprising a heavy chain comprising SEQ ID NO: 11 and a light chain comprising SEQ ID NO: 12 (H005-1) nor the particularly disclosed variants thereof (H005-2, H005-3, and H005-4) are adequately representative of the claimed genus as a whole.  
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
The specification does not teach which amino acids within the primary structure of the particularly described antibody comprising heavy and light chains having amino acid 22, but rather, in part, to a very particular subset of antibodies derived from the particularly described antibody comprising heavy and light chain variable regions having the amino acid sequences that differ from those of the antibody heavy and light chains of SEQ ID NO: 11 and SEQ ID NO: 12 (H005-1) by replacing at least 1-10 amino acids within the framework regions of the respective heavy and light chain variable domains.  However, with a few notable exceptions23, the specification does not teach which amino acids within the primary structures of the framework regions of heavy and light chain variable regions of the particularly described antibody (i.e., the antibody comprising heavy and light chains having the amino acid sequences of SEQ ID NO: 11 and SEQ ID NO: 12) are replaced and by which other amino acids such that the resultant variants retain the functional attributes of the “parent” H005-1 antibody.  As discussed briefly above, even amino acid residues within the framework regions have been found to be important in determining the specificity and/or affinity of an antibody for an antigen.  These finding are echoed by the Sula-Culang et al. (Front. Immunol. 2013 Oct; 4: 302; pp. 1-13), which teaches that although it was previously believed that the CDRs are primary responsible for antigen binding, “it is now well established that some of the [framework region] residues may play an important role in [antigen] binding” (page 7).  In fact, according to Sula-Culang et al., while humanization by grafting CDRs from a mouse antibody into human framework or a complete loss of binding, the binding affinity can be retained by back mutating some of the [framework region] residues to the original sequence [italics added for emphasis]”, where the residues that are critical and should be back-mutated must be identified empirically (page 7).  Thus, there is a difference between adequately describing a genus of, e.g., humanized antibodies that retain the ability to bind to a human PD-1 polypeptide and adequately describing a subset of antibodies that are variants of a particular parent antibody.  It is possible to adequately describe the broader genus without adequately describing the subset thereof because in general it is possible to produce a humanized antibody by grafting the CDRs of a murine antibody into the framework regions of a human antibody, such that the resultant antibody has or retains the ability to bind to the antigen, but it is not always possible to mutate the framework regions of an existing humanized antibody without adversely affecting its functional characteristics.  In this case, the specification does not teach which amino acids of the framework regions of the heavy chain variable region and/or the light chain variable region of antibody H005-1 can be altered or perhaps “back-mutated” without loss of antigen binding activity; but due to the unpredictability associated with making such structural changes to the antibody, it would only be possible to practice the claimed invention by a trial-and-error approach or by empirical testing.  Thus, it is submitted that the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application and the instant claims would only serve to bid one skilled in the art to complete the inventive process by discovering which variants of antibody H005-1 retain binding to PD1 and are suitably and effectively used to treat or prevent a disease or disorder in a human subject.  
While one could test a plurality of structurally disparate antibodies comprising altered heavy chain variable regions and/or light chain variable regions derived from the heavy chain variable region of SEQ ID NO: 11 and the light chain variable region of SEQ Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
In this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
Turning now to address a different issue, according to the claims the methods comprise administering to the subject an antibody or an antigen binding fragment thereof that specifically binds to PD-1 comprising a heavy chain variable domain comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 and a light chain variable domain comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12.  According to claim the method is practiced, not with an intact antibody, but with an antigen binding fragment thereof (e.g., a Fab) and according the disclosure the antibody to which the claims are directed need not be an intact antibody but might be a recombinant version of an antibody such as an single chain Fv (scFv) antibody (see, e.g., page 11 of the specification).  Furthermore, according to claim 6, for example, and per the disclosure, the antibody need not be of any particular isotype but might be, for example, an IgG1 molecule or an IgG4 molecule (see, e.g., page 4 of the specification).  It follows then that the claimed antibody need not comprise an Fc effector domain and/or may not be of an isotype that is capable of mediated effector functions (e.g., antibody-dependent cellular cytotoxicity (ADCC)) even if it comprises constant domains.  In fact according to the disclosure in some embodiments, the antibody has no ADCC or complement-dependent cytotoxicity (CDC) activity, does not bind an Fc receptor or complement factors, and lacks an effector function (see, e.g., page 4 of the specification).
Yet, it appears that unlike the claimed antibody, which need not be of any particular isotype or even a full length (intact) antibody (e.g., an IgG1 molecule), the only anti-human PD-1 antibody that is particularly described by this application for use in practicing the claimed invention is an intact antibody having the designation “H005-1”24, which according to the disclosure is a humanized IgG4 antibody (see Example 7 at page 23 of 
The problem is that it cannot be predicted if any other version of the antibody having the designation “H005-1”, which comprises a heavy chain comprising the amino acid sequences of SEQ ID NO: 11 and a light chain comprising the amino acid sequences of SEQ ID NO: 12, such as, for example, an scFv, which lacks an Fc effector domain, will have or retain the functional attributes of the intact antibody (i.e., “H005-1”).  
This position is supported by the teachings of Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917).  Ingram et al. describes the production of a heavy chain-only antibody fragment against an immune checkpoint similar to PD-1 (namely CTLA-4) that lacks an Fc portion and inhibits interactions between CTLA-4 and its ligand, which was derived from Ipilimumab, an antibody that binds to CTLA-4 and acts as an immune checkpoint inhibitor, and reports their finding that the single domain VHH antibody is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).  Ingram et al. discloses that fusing the murine IgG2a constant region to the VHH antibody greatly enhanced its antitumor effectiveness, thus concluding that the effectiveness of the anti-CTLA-4 antibody, when used as an immune checkpoint inhibitor, requires an Fc domain (see, e.g., the abstract).
In this case, the antibody that is used binds to a different immune checkpoint, namely PD1, but even so it should be evident that one cannot presume a priori that any given fragment or structural variant of the antibody having the designation “H005-1”, which comprises a heavy chain comprising SEQ ID NO: 11 and a light chain comprising SEQ ID NO: 12, such as, for example, an scFv, which lacks an Fc effector domain, will have or retain the functional attributes of the intact IgG4 antibody (i.e., “antibody H005-1”).  Rather it is submitted that in view of the teachings of Ingram et al. it should be evident that there is a need to empirically determined whether or not any of the claimed but not disclosed antibodies comprising a heavy chain variable domain comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 and/or a light chain variable domain comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12 (e.g., an scFv, which lacks an Fc effector domain) will be effectively used in practicing the claimed invention to treat a tumor in a subject.
J. Exp. Med. 1985 Jan 1; 161 (1): 1-17).  Kipps et al. teaches antibodies of identical binding affinity and specificity, but which are comprised of distinct Fc domains, either have a varying ability to mediate ADCC or lack the ability all together; see entire document (e.g., the abstract).  Kipps et al. found that for the antibody tested, the murine IgG2a isotype was the most effective in directing ADCC by human effector cells, whereas the murine IgG2b directed intermediate levels of ADCC activity, but IgG1 was inactive; see, e.g., the abstract.  If follows then that if the Fc domain of the anti-PD1 antibody is essential to the activity that has been observed when using antibody H005-1, if the isotype of the antibody is altered, or if the antibody comprises constant domains derived from a non-human animal, the antibody may not have or retain the functional attributes of antibody H005-1 and may not be found to be effectively used to treat or prevent a disease or disorder in a human subject.   
Turning to yet another issue, according to claim 1, for example, the antibody or antigen binding fragment thereof binds to “PD1”, but not necessary to a human PD1 polypeptide or a cynomologus PD1 polypeptide and there is no evidence to support the assertion that the disclosed antibody or any of the plurality of structurally disparate antibodies or antigen binding fragments thereof are capable of cross-reacting the specifically bind to the “PD1” polypeptide of any other animal (e.g., dog or cat).  Certainly the claims are not limited to an antibody or antigen binding fragment that binds to a human PD1 polypeptide or a cynomologus PD1 polypeptide because according to the disclosure the invention is to be used in veterinary setting to treat animals other than humans and presumably other than macaques.  Here again Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Notably it cannot be presumed a priori that just because the disclosed antibody binds to human or cynomologus PD1 the claimed antibody will bind to 25  This position is supported, for example, by Pantelyushin et al. (Cancers (Basel). 2021 Feb; 13 (4): 785; pp. 1-18), which discloses that even now there are no known immune checkpoint inhibitors (e.g., anti-PD-1 antibodies) that are suitably and effectively used to treat cancer in dogs (see entire document; the abstract).26  So, here, because the claims are not limited to an antibody or antigen binding fragment thereof that binds to a human “PD1” polypeptide or to a cynomologus “PD1” polypeptide, and are instead drawn to an antibody or antigen binding fragment thereof that binds to any given “PD1” polypeptide, it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application. 
Lastly it is noted that claim 6 is drawn to a variant of a human IgG1, IgG2, IgG3, or IgG4 immunoglobulin heavy chain molecule or a variant of either a human  or human  light chain, but what is a variant of any one of these different immunoglobulin molecules and how might it be immediately envisaged, recognized, or distinguished from other molecules, particularly those that are not suitably and effectively used in practicing the invention?  Here it is not apparent what particularly identifying structural and/or functional features a variant of IgG1, IgG2, IgG3, or IgG4  or a variant of a  or  chain must have if it is to be used in practicing the invention and thus it would seem that claim 6 merely bids one skilled in the art to experiment to try to find a variant of human IgG1, IgG2, IgG3, or IgG4 or a variant of human  or human  chain that has the requisite functional attributes and which is suitably and effectively used in practicing the invention.  Similarly with particular regard to claim 7, which is drawn to variants of IgG1, IgG2, or IgG4 that lack the ability to mediate ADCC, it would seem that in large part the claim merely 27 
In conclusion, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed antibody or antigen binding fragment thereof that binds to “PD1” and is effectively used to treat or prevent a disease or disorder in a human subject, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a monoclonal antibody or an antigen binding fragment thereof that specifically binds to a human or cynomologus PD-1 polypeptide, wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of the corresponding CDRs of the antibody heavy chain of SEQ ID NO: 11 and a light chain variable domain comprising CDRs comprising the amino acid sequences of the corresponding CDRs of the antibody light chain of SEQ ID NO: 12 or wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable domain comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 but for the replacement of the amino acid at position 44 (glycine) with arginine (G44R) and a light chain variable domain comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12 but for the replacement of the amino acid at position 43 (alanine) with serine (A43S), a DNA molecule encoding said antibody or antigen binding fragment thereof, an expression vector comprising the nucleotide sequence of said DNA molecule, a host cell transformed with said expression vector, a composition comprising said antibody or antigen binding fragment thereof and an excipient, diluent, or carrier, a method for treating cancer in a human subject (patient) having said cancer, said method comprising administering to the subject an effective amount of said antibody to block binding of PD-1 to PD-L1 in the subject, as well as being enabling for making and/or using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and 28), it cannot be practiced without undue experimentation.
In this instance the only way for a person of ordinary skill to discover undisclosed claimed embodiments of the method, which are effectively used to treat or prevent a particular disease or disorder in a human subject “in need thereof”, would be through trial and error.  However the required experimentation would take a substantial amount of time and effort and may in the end prove relatively fruitless if it is discovered that the method is only effectively used to treat cancer or certain types thereof in humans.
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can be predictably used as intended to prevent or treat any of a plurality of “PD1-mediated” diseases and disorders in humans.  Instead, it is submitted that there is evidence only that the claimed invention can be predictably practiced to treat a tumor in a human.29
  Finishing the inventive process in this case to discover which diseases and disorders are effectively treated using the claimed invention may be akin to searching for the proverbial “needle in a haystack”, where we do not actually know if the needle exists. Therefore, once again, given the facts, and in particular the unpredictable nature of the art, it is clear that practicing the full scope of the claims would require substantial trial and error without an assurance of success.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Adding to the reasons why it appears that the claimed invention is not reasonably enabled by the instant specification’s disclosure thereof, it is noted that the art is highly unpredictable and it is often very difficult to extrapolate upon the results of a limited number of experiments conducted using an animal model and only certain types of tumors (e.g., gliomas) to accurately predict the outcome of using a candidate therapeutic agent to treat any of a wide variety of etiologically and pathologically distinct types of tumors in human cancer patients; but even so the claims are not even limited to a method for treating cancer and are instead drawn to a method for treating any “PD1-mediated disease or disorder” that affects a human subject.  Here it appears that other than in the treatment of tumors in mice, the claimed invention is not taught or described so as to reasonably enable its use to treat any other type of disease or disorder; but even then inoculating a mouse with human cancer cells does not make the mouse human.  Given the intricacies of the immune system, which is composed of a number of very different types of cells, which function in different manners and which have markedly different structural (phenotypic) characteristics, as well as the fact that there are considerable differences between the immune systems of mice and humans, the use of the mouse model does not in general substitute for or render clinical trials obsolete or unnecessary.  In point of fact, Gura (Science. 1997; 278: 1041-1042), for example, teaches that Nature. 2006 Aug 7; 442: 739-741) reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the market will have undergone xenograft testing, many more that show positive results in mice have had little or no effect on humans, possibly because the human tumours are growing in a foreign environment” (page 740, column 1).  Therefore, quoting Howard Fine, Dennis concludes: “ ‘Mice are valuable but they are, after all, still mice’ ”, suggesting the best study subject will always be the human (page 741, column 3).   
Therefore, it is submitted that it appears that what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, as noted above, it is not sufficient for the specification to provide Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).  “Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Furthermore it would seem that in large part the specification does little more than state a hypothesis that any given “PD1-mediated disease or disorder” in a human subject is effectively treated or prevented by administering the antibody or antigen binding fragment according to claim 3 to the subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody or antigen binding fragment thereof having the requisite structural features that is capable of binding to “PD1” and which is effectively used to prevent or treat a disease or disorder in a human subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/085847-A1.
	Applicant is reminded that claims 1-20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  As explained above in order to receive benefit of the 
	WO2015/085847-A1 (Yuan et al.) teaches an anti-human PD-1 monoclonal antibody comprising a heavy chain comprising an amino acid sequence that is identical to SEQ ID NO: 11, as set forth by the instant application, and a light chain comprising an amino acid sequence that is identical to SEQ ID NO: 12, as set forth by the instant application; see entire document (e.g., SEQ ID NOs: 11 and 12).  Yuan et al. teaches this antibody is designated H005-1 (see, e.g., Example 7).  Yuan et al. teaches three variants of antibody H005-1, namely H005-2, H005-3, and H005-4, which comprise heavy and light chains comprising amino acid sequence that are identical to SEQ ID NO: 11 and SEQ ID NO: 12, respectively, but for substitutions at positions H44 (G44R) and/or L43 (A43S); see, e.g., Example 7.  Yuan et al. teaches a nucleic acid molecule encoding the antibody or an antigen binding fragment thereof, an expression vector comprising a nucleotide sequence encoding the antibody or an antigen binding fragment thereof, and a host cell (e.g., a bacteria or yeast cell) transformed with the expression vector; see, e.g., Summary of the Invention.  Yuan et al. teaches the antibody is a humanized antibody of any isotype (e.g., IgG1) and comprised of either a or a  light chain; see, e.g., Summary of the Invention.  Yuan et al. teaches the antibody is of the IgG1 isotype but has been altered such that it is incapable of mediating ADCC; see, e.g., Summary of the Invention.  Yuan et al. teaches a composition comprising the antibody or antigen binding fragment thereof is administered to a human subject so as to treat cancer (e.g., breast cancer) in the subject; see, e.g., Summary of the Invention.
	Absent a showing of any difference, it is submitted that the antibody or antigen .    

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.	Claims 1, 3, 5, 6, 8, 10, and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,344,090.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:

This application is continuation of Application 15/103,758, which issued as U.S. Patent No. 10,344,090.  Therefore SEQ ID NO: 11 of the patent is identical to SEQ ID NO: 11 as set forth by the instant application; and SEQ ID NO: 12 is identical to SEQ ID NO: 12.
Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

16.	Claims 1, 3, 5, 6, 8, 10, are 13-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,786,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-18 of the patent are drawn a pharmaceutical composition comprising an anti-PD-1 antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 7 and a light chain comprising the amino acid sequence of SEQ ID NO: 8.
SEQ ID NO: 7 of the patent appears identical to SEQ ID NO: 11 as set forth by the instant application; and SEQ ID NO: 8 appears identical to SEQ ID NO: 12.
With regard to claim 6 of the instant application, while the claims of the patent do not specify that the antibody must have any one particular isotype, according to claim 6 the antibody may be any of an IgG1, IgG2, IgG3, and IgG4-type immunoglobulin and may comprise either a  or a  light chain.  Given the fact that humanized IgG molecules (e.g., IgG1/ or  are most frequently used therapeutically it is submitted that the claimed invention would been seen as an obvious variation of the subject matter to which the claims of the patent are drawn.    
.

17.	Claims 1, 3, 5, 6, 8, 10, are 13-17 are directed to an invention not patentably distinct from claims 1-18 of commonly assigned U.S. Patent No. 10,786,567.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection of claims 1, 3, 5, 6, 8, 10, are 13-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,786,567.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,786,567, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

18.	Claims 1-6 and 8-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-38 of copending Application No. 16/339,819.  Although the conflicting claims are not identical, 
Claims 16-38 of the copending application are drawn to a kit comprising an anti-PD-1 antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising SEQ ID NOs: 1-3 or more particularly the amino acid sequence of SEQ ID NO: 7 and a light chain variable domain comprising CDRs comprising SEQ ID NOs: 4-6 or more particularly the amino acid sequence of SEQ ID NO: 8 and a method of treating cancer (e.g., breast cancer) in a subject in need thereof or a method intended for use in reducing an adverse effect of an anti-PD-1 antibody or apatinib such as a hemangioma, hypothyroidism, pruritus, or diarrhea in a subject in need of a treatment of cancer, said method comprising administering to the subject the antibody or a variant thereof comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 7 but for the replacement of one or more amino acids, including, in particular, the amino acid at position 44 (glycine) with arginine (G44R), and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 8 but for the replacement of one or more amino acids, including, in particular, the amino acid at position 43 (alanine) with serine (A43S).
SEQ ID NO: 7 appears identical to SEQ ID NO: 11 as set forth by the instant application; and SEQ ID NO: 8 appears identical to SEQ ID NO: 12.
With regard to claim 6 of the instant application, while the claims of the copending application do not specify that the antibody must have any one particular isotype, according to claim 6 the antibody may be any of an IgG1, IgG2, IgG3, and IgG4-type immunoglobulin and may comprise either a  or a  light chain.  Given the fact that humanized IgG molecules (e.g., IgG1/ or  are most frequently used therapeutically it is submitted that the claimed invention would been seen as an obvious variation of the subject matter to which the copending claims are drawn.    
Notably, too, the claims of the copending application do not specify that the subject is human, but nevertheless the subject matter to which the instant claims are drawn would have been seen as an obvious variation of the subject matter to which the claims of the copending application are drawn; and otherwise, and for the most part, the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

19.	Claims 1-6 and 8-20 are directed to an invention not patentably distinct from claims 16-38 of commonly assigned copending Application No. 16/339,819.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection of claims 1-6 and 8-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-38 of copending Application No. 16/339,819.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/339,819, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
20.	No claim is allowed.


	Each of U.S. Patent Application Publication Nos. 2016/0376367-A1, 2018/0339045-A1, and 2020/0040078-A1 and CN 109806393-A teaches an anti-PD-1 antibody comprising a heavy chain variable domain comprising the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 or the G44R variant thereof and a light chain variable domain comprising the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12 or the A43S variant thereof and a method of treating cancer (e.g., breast cancer) in a subject comprising administering to the subject the antibody or a variant thereof or an antigen binding fragment of the antibody or the variant.
	U.S. Patent Application Publication No. 2019/0161540-A1 teaches the production of a caninized antibody in which back-mutations at positions H44 and L43 are made.
	U.S. Patent Application Publication No. 2021/0015858-A1 teaches the production of a humanized antibody in which back-mutations at positions H44 and L43 are made.
	WO2014/100542-A1 teaches the production of a humanized antibody in which a back-mutations at positions H44 and L43 are made (namely A43S). 
	Each of U.S. Patent Application Publication Nos. 2005/0033030-A1, 2015/0266962-A1, and 2016/0032012-A1 teaches the production of a humanized antibody in which a back-mutation at position H44 is made (namely G44R).
	Each of U.S. Patent Nos. 9,828,428 and 9,896,513 teaches the production of a humanized antibody in which a back-mutation at position H44 is made.

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	





slr
April 6, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 608.01.
        2 As an example, it is known that alternative splicing of the gene encoding human “PD1” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “PD1”. See, e.g., Nielsen et al. (Cell Immunol. 2005 Jun; 235 (2): 109-16) (see entire document; e.g., the abstract).  To which one or more of these polypeptides are the claims directed?
        
        3 In this instance, it appears “PD1” is a designation used in the art to refer to any of a plurality of structurally and/or functionally disparate polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        4 See Example 2.
        
        5 Notably although claim 18 is drawn to a method for treating a disease or disorder in a human subject, the specification discloses contemplation of a method for treating veterinary subjects (pages 13 and 14 of the specification).  Therefore it should not be presumed that the “PD1” polypeptide to which the claimed antibody must binds is necessarily a human polypeptide.  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        6 The term “therapeutically effective amount” is defined by the specification at page 13 to mean “[the] amount of a therapeutic agent that is effective to alleviate any particular disease symptom”
        7 So, e.g., the amount of the antibody that must be administered to a mammalian subject to prevent the formation of a tumor may be very different from the amount that must be administered to reduce tumor burden in a mammalian subject already afflicted by a tumor.
        
        8 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        9 See M.P.E.P. § 2172 (II).
        10 As explained in the above rejection of the claims under 35 U.S.C. § 112(b) it is unclear when or why a given human subject is to be regarded as being “in need thereof” and presumably a subject may be regarded as being in need when at risk of developing a given disease or disorder, such the claims are herein broadly but reasonably construed as being drawn to a method intended for use in preventing a disease or disorder in a human subject.
        
        11 See the discussion in the above rejection of the claims 18-20 under 35 U.S.C. § 112(b).
        
        12 See M.P.E.P. § 2111.03, which states:   “The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”.
        
        13 In fact according to the disclosure at page 11 of the specification “an antigen-binding fragment” of the claimed antibody may only comprise one of the CDRs of SEQ ID NOs: 3-8 and it is only in “a preferred embodiment” that the claimed antibody comprises each of the CDRs of SEQ ID NOs: 3-8.  These disclosures provide a basis for the stated interpretation of the instant claims.  
        14 See M.P.E.P. § 2111.03.
        
        15 The same is true of claims 9 and 11, which indirectly depend from claim 6, which recites the antibody or antigen binding fragment thereof comprises an immunoglobulin heavy chain constant domain or an immunoglobulin light chain constant domain.
        
        16 The same is true of claim 12.
        
        17 The VH domain of antibody H005-1 comprises the amino acid sequence of amino acids 1-116 of SEQ ID NO: 11 and the VL domain of the antibody comprises the amino acid sequence of amino acids 1-107 of SEQ ID NO: 12.
        18 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        19 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        20 Such antibodies are expected to bind to the same epitope of a human PD-1 polypeptide as that recognized by the particularly disclosed antibody comprising a heavy chain variable region comprising SEQ ID NO: 11 and a light chain variable region comprising SEQ ID NO: 12.
        
        21 See, e.g., the disclosure at pages 11 and 24 of the specification.
        
        22 Actually, as discussed, the claims are not limited to antibodies that differ from the disclosed antibody by only alterations (mutations) within the framework regions (since, e.g., the structures of the CDRs of the claimed antibody are not necessary the same as those of antibody H005-1), and while it may well be that there are many antibodies disclosed by the prior art, which are encompassed the claims, when given the broadest, reasonable interpretation, here, it is presumed that Applicant does not intend to claim that subject matter which is not novel.
        
        23 As discussed the specification discloses that two alterations of heavy chain variable region or light chain variable region of antibody H005-1 are tolerable, namely the replacement of the glycine at position H44 by arginine (G44R) and the replacement of alanine at position L43 by serine (A43S).
        24 See, e.g., Example 11 at page 27 of the specification.
        25 Here Applicant is reminded that Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        26 According to Pantelyushin et al., although some anti-human PD-1 antibodies were found to cross-react to bind to canine PD-1, one of the antibodies tested (i.e., cemiplimab) did not show cross-reactivity under any conditions (e.g., even at high concentrations) (see, e.g., page 7). 
        27 Once again Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        28 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        29 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.